Name: 88/606/EEC: Commission Decision of 23 November 1988 approving the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural structures and production;  economic policy;  plant product
 Date Published: 1988-12-06

 Avis juridique important|31988D060688/606/EEC: Commission Decision of 23 November 1988 approving the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch texts are authentic) Official Journal L 334 , 06/12/1988 P. 0026 - 0027*****COMMISSION DECISION of 23 November 1988 approving the varietal conversion programme for hops submitted by the Kingdom of Belgium pursuant to Council Regulation (EEC) No 2997/87 (Only the French and Dutch versions of this text are authentic) (88/606/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), and in particular Article 2 (5) thereof, Whereas, pursuant to Article 2 (5) of the abovementioned Regulation, on 10 March 1988 the Kingdom of Belgium forwarded to the Commission a varietal conversion programme for hops; whereas, at the request of the Commission, amendments to that programme have been forwarded by the Kingdom of Belgium; whereas further amendments to that programme were decided on 26 July 1988; Whereas areas in which field operations prior to varietal conversion were underway on the date of adoption of Regulation (EEC) No 2997/87 may be covered by the programme; Whereas the programme as amended satisfies the objectives of Regulation (EEC) No 2997/87 and contains the information required pursuant to Article 2 of Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (2), as last amended by Regulation (EEC) No 619/88 (3); Whereas the financial contribution to be borne by the national budget complies with the ceiling indicated in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in that Article may cover factors for assessing the net loss of income following the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income incurred from the date of adoption of Regulation (EEC) No 2997/87 may enter into the calculation of the actual costs; whereas the financial contribution from the Member State to the varietal conversion programme will have to be adjusted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The varietal conversion programme for hops submitted pursuant to Regulation (EEC) No 2997/87 by the Kingdom of Belgium on 10 March 1988, as last amended on 26 July 1988, is hereby approved. The main aspects of the programme are given in the Annex hereto. Article 2 The Kingdom of Belgium shall inform the Commission every six months of progress in the programme. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 23 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 365, 24. 12. 1987, p. 41. (3) OJ No L 60, 5. 3. 1988, p. 33. ANNEX 1. List of producer groups covered by the programme and 1986 reference areas - Pacohop SV: 98,13 ha, - De Poperingse Hopproducenten Vereniging: 288,5 ha, - De Aalsterse Hopproducenten Vereniging: 69,05 ha. These groups are represented by Febelhop (association of producer groups). 2. Duration of programme From 1988 to 1990. The last plantations must be carried out before 31 December 1990. 3. Areas covered by the programme 96,66 ha. 4. Varieties to be planted and areas concerned 1.2.3 // Aromatic varieties // // 'Super-alpha' varieties (1) // Hallertau: 33,54 ha Hersbruecker spaet: 6,73 ha Challenger: 5,26 ha Spalt: 0,10 ha Total 45,63 ha // // Yeoman: 38,03 ha Target: 13,00 ha Total 51,03 ha (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.